Appeal from an order of the Supreme Court, at Special Term, Broome County, which denied plaintiffs’ motion for a change of venue in an action that had been consolidated. Following an automobile accident in Tompkins County three different negligence actions were commenced. The plaintiffs herein brought their action in Queens County where they resided. Two other actions were brought by other parties against the plaintiffs herein and the venue thereof laid in Broome County. Subsequently, all three actions were consolidated and the place of trial fixed in Broome County. The other two actions mentioned were settled and discontinued before the order of consolidation was filed in the office of the Clerk of Queens County, leaving pending only the action herein. The order of consolidation, therefore, did not become effective until after the need for consolidation no longer existed. We think that under these circumstances the motion to restore the venue to Queens County in this action should have been granted, without prejudice of course to any motion on the part of the defendant to move for a change of venue for the convenience of witnesses if he is so advised. Order reversed, with $10 costs, and motion granted with $10 costs. Foster, P. J., Bergan, Coon, Halpem and Zeller, JJ., concur.